* Motion for rehearing denied, with $25 costs, on June 6, 1944. *Page 254
Certiorari on relation of Kenosha Office Building Company against B. A. Herrmann, acting city clerk of the city of Kenosha, to vacate an assessment of relator's real estate.  From a judgment vacating the assessment, the defendant appeals.
The trial court reduced an assessment of respondent's real estate in Kenosha on certiorari from the board of review from $223,000 to $150,000.  The undisputed facts are as follows: The board of review in the previous year on certiorari reduced the assessment from $244,000 to $150,000.  The situation below in this case is precisely as it was in the previous case *Page 255 
except that the net rental of the property in 1942 was increased by practically the same amount that its taxes were reduced by the reduced assessment.
The property of the plaintiff is an eight-story office building built for and by a bank in 1928 and planned especially to accommodate the bank which occupied for its banking quarters the first and part of the second floor.  It was built at a total cost of about $400,000.  While the bank occupied these quarters the building produced a rental of $35,000 a year, fifty-five per cent of which on the average was paid by the bank. The bank ceased occupying the building in 1933, and since then the bank quarters have been vacant, except for inconsequential occupation for short temporary purposes not connected with banking business, for which use only they are fitted.  The original assessment was $246,930.  In 1938 that assessment was reduced by $5,000.  The 1938 assessment was carried forward until 1942.
The cost of the construction of the building was for the most part paid from proceeds of the sale of a $250,000 bond issue secured by mortgage on the property.  The mortgage was foreclosed and the building purchased on mortgage sale in 1936 by a committee of the bondholders for $25,000.  The plaintiff corporation was then formed and nearly all of the bondholders took stock in the new corporation proportionate to their bond holdings.  Those not taking stock were paid off at ten per cent of par value of the bonds.  Nonpar stock to the number of two thousand three hundred sixty-five shares were issued and a mortgage of $35,000 was placed on the property. Back taxes to the amount of $29,650 had accrued.  The property was listed on the bank books at a valuation of $54,000.  No dividends have ever been paid on the stock except one of $1.50 per share and one of $3 per share in 1943 made possible by the tax reduction on the assessment in 1942.  During 1941 and 1942 thirty sales of the stock have *Page 256 
been made at $19 to $21 per share.  The mortgage has been reduced to $16,000.  The net revenue of the property as computed by the plaintiff in 1941 was $4,770; in 1942, $8,176. The increase in 1942 was practically the same as the reduction in taxes due to the reduced assessment.  The building is the best office building in the city.  There is no comparable building in the city, and there have been no sales of property similar to serve as a basis of estimating the price at which the property "could ordinarily be obtained . . . at private sale," which by sec. 70.32 (1), Stats., is the value at which real estate must be assessed.  The plaintiff has endeavored for several years to sell the property, and has reduced the offering price from $130,000 to $125,000 to $115,000 to $110,000. There was one tentative offer to take the property at a $130,000 valuation on condition that other property be taken in large part payment at a stated valuation.  There is no demand for bank-site property in the city and no need for bank quarters other than those now occupied.  The lobby and the cashier and teller cages occupy the space of two stories at the front of the building with ceiling under the third floor, and the quarters for the staff of clerical employees occupy the second story at the rear.  The bank quarters occupy twenty per cent of the cubic contents of the building and are elaborately and expensively finished.  The windows reach three fourths of the way to the third story and the ceiling of the room occupied by the lobby and cages is the floor support of the third story.  Other facts are stated in the opinion.
As appears from the foregoing statement, the appeal is from a judgment on certiorari to review a decision of the board of review of Kenosha, hereinafter referred to as *Page 257 
the "Board," confirming the assessment of respondent's real estate.  The trial court by its judgment reduced the assessment from $223,000 to $150,000.  The reduction was in the assessed value of the improvements, the part attributable to the land being left at $32,000.  The respondent taxpayer asks that the assessment made by the lower court be affirmed.  The appellant city seems to acquiesce in the claim of the respondent that this court may affirm the lower court's assessment if it holds that that court properly determined that the assessment could not exceed $150,000.
It is first to be pointed out that it is no function of the trial court on certiorari to make an assessment of property, or to order an assessment to be entered on the assessment or tax roll at any fixed sum.  The sole function of the trial court is to set aside the assessment if it finds upon the undisputed evidence before the board that it has not been fixed upon the statutory basis. Sec. 70.74, Stats., requires that the property then be reassessed.  Nor is it the function of this court to make an assessment or direct at what sum an assessment shall be entered on the tax or assessment rolls.  The respondent citesState ex rel. Northwestern M.L. Ins. Co. v. Weiher,177 Wis. 445, 188 N.W. 598, as authority for the latter, but the record in that case, as shown by the briefs and printed case on file therein, stipulated that this court fix the amount of the assessment and this court yielded to the desire of the parties so expressed and at least suggested the proper amount and the parties acquiesced in accepting the amount suggested as the amount at which the property should be assessed.
The usual course in certiorari to review the action of a board of review has been for the trial court to determine whether the undisputed evidence submitted by the taxpayer was such as to show the assessment objected to was not based on sale value as fixed by the statute.  If so the assessment has been set aside.  Where the evidence so produced was *Page 258 
controverted, — if in any reasonable view the evidence as a whole would support the assessment, — the assessment has been upheld. Also, if the record before the court showed, that the assessor or the board excluded from consideration evidence entitled to consideration or if the assessor based his valuation on improper considerations or went upon a false assumption or theory in determining the amount, or gave to facts considered unwarranted effect or drew from them unwarranted conclusions the assessment has been set aside.  The recent cases of Estate of Ryerson, 239 Wis. 120, 300 N.W. 782, and State ex rel. Hennessey v. Milwaukee, 241 Wis. 548,6 N.W.2d 718, illustrate what will justify setting aside an assessment, although they do not purport to include everything that will justify such course.  Arbitrary conduct of the board, — refusal to accede to the taxpayer right to contest an assessment; treating him as an interloper, improperly taking their time and troubling them by bringing his claim of an excessive assessment before them; predetermining from whatever cause or consideration to uphold the assessment before the taxpayer has presented his evidence or his reasons in support of his claim, — are sufficient, when clearly appearing, to justify the trial court in vacating the assessment.
The respondent claims that the trial court properly refused to confirm the assessment because of the board's improper conduct as next above outlined.  The trial judge in a written decision based his decision on his conclusion that the conduct of the board was arbitrary.  He considered that the board, as they did in 1942, on the same evidence "again took the position at the outset and before the testimony was introduced that the application of the property owner for a review was an imposition upon the board."  The record of the instant proceeding before the board shows that the board from the commencement of the proceeding to its close were openly and intensely hostile to the taxpayer and to his application for a reduced *Page 259 
assessment.  The record is too voluminous to set out in detail. As showing this attitude and the refusal to consider or evaluate properly the effect of items of material evidence we submit the following statements of members of the board made in the course of the proceeding before them:
"The percentage of income [from the bank] of the entire building had ought not to have anything to do with it at all;" "if the building were . . . completely vacant . . . therefore there would be no value to the building and consequently no taxes." "That is also very interesting news to know that the officers of the office building were the same people who were officers of the bank.  In other words, the officers of the bank were paying themselves a rental as officers of the bank building ;" "is the price paid or the price asked for property by an owner necessarily the value of that property?" "Why cannot this building be sold at the amount of the assessment?" "I would like to make this speech.  We have had three witnesses before us. . . .  They base their appraisals on the income, present income and what they call market value.  In other words an amount they have been offered and can receive for the building. . . .  No opinions given here this evening were based on the basis of construction and real ability to appraise the building from any standpoint."  Pending a motion to adjourn to a later date the following statements were made: It was then 12:27 a. m. "Any ordinary bookkeeper or clerical man could make the same guesses that have been made by these so-called qualified appraisers." "This cross-examination [by Mr. Shannon for the plaintiff], this is not the place for it.  We know the detail and we heard them time and time again. We heard them last year and we hear them again this year, and next year again." "I would prefer to finish up tonight, but we were told this case would take about two hours.  But of course we have all been misled;" [by another councilman]: "Misled or lied to." "Bob [Mr. Baker for city on *Page 260 
cross-examination] only took four minutes.  Mr. Porter [for the property owners] only thirty odd minutes.  Counsel for United States National Bank [no such party was connected with the hearing, referring to Mr. Shannon, who appeared for the taxpayer] four hours forty minutes." "I think he [president of taxpayer corporation] has been hobnobbing with the judge we had here last week."  At the conclusion of this obviously unfair hearing one of the councilmen stated, — perhaps with unconscious humor, — "That is all.  Just for the matter of the record, note that at 7:30, August the third, we started on this hearing.  It is now 12:43 a.m.  August the fourth.  Just so the court will know there was plenty of time." [By another councilman]: "You want the court to know that we were interested in the case; that we were patient and listened to it."  It also appears in the evidence that the assessor had a conversation with members of the board after conclusion of a session a short time previous to August 3d relative to the assessment of plaintiff's property which he had arrived at the previous day and reported it to Mr. Shannon, and told the board that plaintiff wanted to appear before the board.
The hearing at which the property owner's counsel was present and the testimony was taken was held on August 3, 1943.  At a meeting on August 10th at which plaintiff's counsel or any one representing the plaintiff was not present, and at which the city councilmen, city manager, city clerk, city assessor, and city attorney were present, a motion was carried "that the assessor's report be accepted and be made a part of the minutes, in lieu of his testimony."  At that meeting a motion was also carried "that the assessment as reported by the city assessor stand, and no reduction be made on this [plaintiff's] property."  Attached to the minutes of this meeting is an unsigned typewritten document not verified by oath, of four and a half 8 1/2 by 13-inch pages, which is the "report of the assessor" referred to above.  This document states that *Page 261 
at the previous meeting counsel for plaintiff "brought out past assessments and past earnings of the property.  That is immaterial to what the assessment should be in 1943."  It states that "Mr. Ballantyne [manager of the property] said that in his opinion the property was worth $130,000, based on earning power, but understood the owners would take as low as $115,000. . . .  He qualified as an appraiser but the only value he put on the property was what it was in his opinion." The values put on the property by other witnesses of the property owner are stated and stated as based on earnings, but with the statements are comments indicative of the assessor's notion that their opinions were not worthy of consideration because of their interest and inexperience in appraising property values.  He misquotes testimony in certain respects.  Says one witness indicated a possibility of "getting another bank here."  The record of his testimony is rather to the impossibility. It goes to the failure of his efforts to get one.  It says "not one witness [of plaintiff] produced any evidence to back up his stated value."  The testimony of the only witness for the city besides the assessor whose valuation was based solely on his estimate of reproduction cost less depreciation, a contractor who bid for the construction of the building but did not get the contract, is detailed at considerable length, and was obviously considered by the assessor as entitled to greater weight than that of all the other witnesses.
We think the trial court was justified in his conclusion that the action of the board was arbitrary, that their conclusion to confirm the assessment was predetermined, and that the board failed to give candid and fair consideration to the plaintiff's testimony.
It also appears that there was no dispute as to the efforts and results of attempts to sell the property, that the board considered market value, — what the property would sell for, — as not determining the assessed value, and disregarded the *Page 261a 
testimony of the plaintiff's witnesses in that regard and accepted the assessor's statement as to his basis of computing the value of the building which was to take his estimate of replacement value less depreciation and his estimate of valuation based on net income, add the two together and divide by two and take the quotient as the assessed value.  He did not use a proper amount of taxes in computing net income, and by his own statement disregarded all else than this quotient in assessing "improvements," and thus evaded the statutory basis of assessment, which is sale price, which is "the sum which property would bring on a fair sale when sold by a willing seller not obliged to sell to a willing buyer not obliged to buy."  RyersonCase, supra, p. 125.
We trust that the feeling against the circuit court engendered during the present and preceding contest will not result in a succession of stalemates so that the power to reassess the property and relevy the 1943 tax will be lost under sec. 70.74, Stats.
By the Court. — The first paragraph of the judgment which vacates the assessment and adjudges it void is affirmed; the succeeding paragraphs of the judgment down to the last are stricken; the last paragraph of the judgment is affirmed; as so modified the judgment of the circuit court is affirmed.  The respondent will recover costs.
BARLOW, J., took no part.
The following memorandum was filed June 6, 1944: